In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-125 CV

____________________


WALTER H. BALLARD, JR., Appellant


V.


CARRIE DAVIS ALLEN, Appellee




On Appeal from the 258th District Court
San Jacinto County, Texas

Trial Cause No. 10362




MEMORANDUM OPINION 
	A motion for extension of time to file notice of appeal filed by Walter H. Ballard,
Jr. argues that the summary judgment signed by the trial court is interlocutory because it
fails to dispose of his pending counterclaim.  On April 6, 2006, we gave the parties until
April 21, 2006, to file a response or to request a temporary abatement of the appeal.  No
response has been filed.

	The clerk's record contains a petition in which Carrie Davis Allen asserts a quiet
title claim against Ballard and a counter-petition for quiet title in which Ballard also asserts
claims against Allen for damages for wrongful ejectment and conversion.  The summary
judgment does not expressly dispose of Ballard's claims against Allen, and lacks clear and
unequivocal language of finality.  
	We hold the summary judgment entered by the trial court is an interlocutory
judgment from which no appeal may be had absent disposition of the remaining issues or
an order of severance.  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.

								____________________________
									HOLLIS HORTON
										Justice

Opinion Delivered May 4, 2006 
Before McKeithen, C.J., Gaultney and Horton, JJ.